                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

ELBERT KIRBY and KAY KIRBY,    )
                               )
           Plaintiffs,         )
                               )
vs.                            )                    Case No. 17-CV-00224-TCK-FHM
                               )
TULSA COMMUNITY COLLEGE,       )
BOARD OF REGENTS TCC AKA,      )
PAUL CORNELL, ROBIN BALLENGER, )
MARTIN GARBER, SAMUEL COMBS,   )
CARON LAWHORN, RONALD LOONEY, )
BILL MCKAMEY,                  )
BRYAN ALLEN PLANK,             )
and PLANK LAW FIRM,            )
                               )
           Defendant.          )

                                   OPINION AND ORDER

       Before the Court is Plaintiffs Elbert and Kay Kirby’s Motion to Reconsider (Doc. 62). For

the reasons discussed below, Plaintiffs’ Motion is DENIED.

I.     Background

       Plaintiff filed this action pro se on April 25, 2017. Defendants filed Motions to Dismiss

on June 13, 2019 (Docs. 44 and 45), to which Plaintiffs never responded. The Court granted the

Motions to Dismiss on February 26, 2019. (Doc. 60.) On March 7, 2019, Plaintiffs filed a Motion

for Reconsideration, alleging that they never responded to Defendants’ Motions to Dismiss

because Defendants’ attorneys never served Plaintiffs with those motions, and requesting the

opportunity to respond now. (Doc. 62.)

II.    Motion for Reconsideration

       Plaintiffs state that their Motion for Reconsideration is made under Federal Rule of Civil

Procedure (“Rule”) 59(e). (Doc. 62; Doc. 66, pg. 3; Doc. 67, pg. 4.) Accordingly, the Court finds




                                               1
that it should be construed as a Motion to Alter or Amend Judgment. FED. R. CIV. P. 59(e). A

Motion to Alter or Amend Judgment is warranted when there is (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, or (3) the need to correct clear error or

prevent manifest injustice. See Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000) (internal citations and quotations omitted). A motion pursuant to Rule 59(e) is designed to

permit relief in “extraordinary circumstances” only. See Hill v. Mem’l. Drive United Methodist

Church, 17-cv-227-CVE-JFJ, 2018 U.S. Dist. LEXIS 69232, *4 (N.D. Okla. Apr. 25, 2018).

       In this case, Plaintiffs seeks relief under the third ground, the need to correct clear error or

prevent manifest injustice. “Manifest injustice” may reach serious misconduct of counsel when

those improper actions have affected the outcome of the case. Stapleton v. St. Francis Hosp., Inc.,

No. 10-cv-0806-CVE-FHM, 2011 U.S. Dist. LEXIS 133946, *9 (N.D. Okla. Nov. 21, 2011); 11

Charles Alan Wright et. al., Federal Practice and Procedure § 2810.1 (3d ed. 2018). The Court

assumes, arguendo, that Defendants’ counsel failing to serve Plaintiffs with their Motions to

Dismiss would be serious misconduct which would affect the outcome of those motions.

Accordingly, the Court must determine whether Defendants’ counsel failed to serve Plaintiffs.

       As the movant, Plaintiffs bear the burden of proof to show manifest injustice based on

Defendants’ attorneys’ serious misconduct. See Thymes v. Verizon Wireless, Inc., No. 16-66

KG/WPL, 2017 U.S. Dist. LEXIS 3846, *5-6 (D. NM. Jan. 9, 2017). Plaintiffs have failed to carry

this burden. Though Plaintiffs contend that they were never served with copies of Defendants’

Motions to Dismiss, they have provided no evidence or factual allegations to support these

contentions. Defendants, however, have presented evidence that they served their Motions to

Dismiss on Plaintiffs.    Lead counsel for Bryan Allen Plank and Plank Law Firm (“Plank

Defendants”) Ryan A. Ray, has submitted an affidavit indicating that, at his direction, a member




                                                  2
of his staff served the Motion to Dismiss on Plaintiffs at their address of record. (Doc. 63-1, pg.

3.) Mr. Ray also attached a copy of his office’s “Postage Audit Sheet,” indicating that his office

mailed something related to this case on June 13, the same date that his firm filed Plank

Defendants’ Motion to Dismiss online. (Doc. 63-1, pg. 8; Doc. 44, pg. 31.) Similarly, Defendants

Tulsa Community College and TCC Board of Regents (“TCC Defendants”) have presented the

transmittal   email    from     their   counsel,       Brad   Brown,   to    the    email    address

“followtherules@icloud.com,” conveying the file-stamped copy of TCC Defendants’ Motion to

Dismiss. (Doc. 65-1.) This is the email address from which Plaintiffs communicated with

Defendants’ counsel. (Doc. 63, pg. 9-60; Doc. 66, pg. 3.) The email program lists as an attachment

“[DOC 45] Motion to Dismiss Second Amended Complaint by TCC Defendants.” (Doc. 65-1.)

Additionally, in their Replies, Plaintiffs have presented no evidence and alleged no facts to rebut

Defendants’ evidence indicating that Plaintiffs were served with copies of these motions.

Considering this evidence, Plaintiffs have not demonstrated that Defendants’ attorneys failed to

serve them.

       Further, Plaintiffs’ arguments in their Replies can be easily dismissed. First, Plaintiffs

argue that TCC Defendants’ email is fraudulent because “the copy submitted doesn’t not [sic] have

a file stamp leading the Plaintiff to question the construction and the disputable nature of said

documents.” (Doc. 67, pg. 3.) However, while TCC Defendants’ motion does not bear the

physical stamp that a document receives when it is filed in person, it does bear the electronic stamp

that a document receives when it is filed online using the Federal Judiciary’s Case

Management/Electronic Case Files system, as this motion was. (Doc. 45, pg. 14.) Second,

Plaintiffs argue that “[j]ust because the Defendant plead something does not mean it is proven.”

(Doc. 67, pg. 4.) However, it is Plaintiffs, as the movants, who bear the burden of proof.




                                                   3
Defendants must only show that Plaintiffs have failed to carry their burden, which Defendants here

have done.    Accordingly, Plaintiffs have failed to demonstrate extraordinary circumstances

sufficient to permit relief, and their motion must be denied.

III.   Conclusion

       For the reasons listed above, Plaintiffs Motion for Reconsideration (Doc. 62) is DENIED.

       DATED THIS 4th of April, 2019.


                                              __________________________________________
                                              TERENCE C. KERN
                                              United States District Judge




                                                 4
